DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This first non-final action is in response to applicant's original filing of Feb. 19, 2020. Claims 1-6 are pending and have been considered as follows.

Claim Objections
Claims 2-3 are objected to because of the following informalities: 
	In claim 2, lines 1-2, the limitation "the controller is configured to" is recited. The examiner suggests this limitation should recite “the controller is further configured to” to make it clear that the limitations are not meant to override the limitations of claim 1.

	In claim 3, lines 2 and 6, each of limitations "the controller is configured to" is recited. The examiner suggests this limitation should recite “the controller is further configured to” to make it clear that the limitations are not meant to override the limitations of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 6 is rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “a program that causes a computer to execute” which under a broadest reasonable interpretation can be interpreted as software (software per se). The court has found that software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment, does not fall within any statutory category. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. (see MPEP 2106.03)

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Analysis (35 U.S.C 101) for independent claim 1 
Step 1 Analysis: Claim 1 is directed to an information processing device, which is a machine, one of the statutory categories.
Step 2A Prong One Analysis: 
 Claim 1 recites the limitations of “obtain a first capacity of a vehicle adapted to travel autonomously within a predetermined range, as a remaining capacity permitting one or more packages to be placed in the vehicle”, and “set a charge in a case where a first package that fits within the first capacity is transported by the vehicle, based on the first capacity”. These CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, a person looking gathered information regarding vehicle remaining capacity could mentally decide a charge for a package based on the capacity, either mentally or using a pen and paper. Thus, the claims recite a mental process. 
	Step 2A Prong Two Analysis: 

This judicial exception is not integrated into a practical application. Claim 1 recites the additional limitations of “a controller”, and “output information concerning the charge and information concerning the first capacity, to a terminal of a user present within the predetermined range”. A controller is an additional element that amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer. Further, applicant’s specification does not provide any indication that the obtaining step and the determining step are performing using anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Independent claims 5 and 6 recite similar limitations to claim 1 and are rejected under 35 U.S.C. 101 using the same analysis applied to claim 1 above. Accordingly, these claims do not 
Dependent claims 2 and 4 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 2, the addition limitations of “the controller is configured to set the charge in the case where the first package is transported by the vehicle, such that the charge is reduced as the first capacity is larger” are further steps that, under their broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis applied to claim 1 above. 
Therefore, claims 1-2 and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serjeantson (US 20170109696A1). 

	Regarding claim 1, Serjeantson teaches an information processing device ([0018]- [0019] capacity utilization management system; The capacity utilization management system 104 is implemented on a processor 150 of a computing device 104) comprising a controller ([0028] a processor) configured to:
	obtain a first capacity of a vehicle adapted to travel autonomously within a predetermined range, as a remaining capacity permitting one or more packages to be placed in the vehicle ([0003] vehicle pickups or deliveries in a specific geographical region; [0021] The volume available may be estimated or utilize volume sensors within the vehicle to determine available space. The interior volume may be determined by volumetric cameras, depth sensors or positions sensor within the vehicle to determine the amount of space that has been utilized; [0029] and Fig. 3);
	set a charge in a case where a first package that fits within the first capacity is transported by the vehicle, based on the first capacity (Fig. 2, [ 0021]; a capacity driven discounting system 200 which takes into account the amount of space on a truck 202 for both parcel and less-than-truckload (LTL) boxes and pallets. The more space available on the truck 202 the greater the discount]); and
	output information concerning the charge and information concerning the first capacity, to a terminal of a user present within the predetermined range (consumer smartphones 110 and 114 in Figs. 1 and 2; [018] the dispatch system or capacity utilization management system 104 alerts customers in the area where a vehicle 102 is picking or delivering where capacity is available for picking up items. The alert can be provided by text, e-mail or in-application notifications to a mobile device 110, 114 or computing device 112; [029]).

Regarding claims 5 and 6, please see the rejection above with respect to claim 1, which is commensurate in scope to claims 5 and 6, with claim 1 being drawn to a device, claim 5 being drawn to a corresponding method and claim 6 being drawn to a corresponding program.

	Regarding claim 2, Serjeantson teaches wherein the controller is configured to set the charge in the case where the first package is transported by the vehicle, such that the charge is reduced as the first capacity is larger (Step 308 in Fig. 3, [0021]The more space available on the truck 202 the greater the discount; [0012] sending electronic notifications to the possible customers advising of shipping cost discounts available during a time period based upon the planned route of the vehicle; [029]).

	Regarding claim 3, Serjeantson teaches wherein the controller is configured to generate an operation command for the vehicle such that the vehicle travels via a point corresponding to the user, when the controller receives information concerning a request to transport the first package by the vehicle, from the terminal of the user ([0013] the dispatching module dynamically modifies the planned route based upon location information of the customer acceptance and provides a notification to the vehicle; [0019]-[0023]dispatch module 160 which receives customer pickup requests and assigns a driver/ truck 102 to pick up or drop off deliveries; Acceptance or confirmation of the alerts can then be processed and new routing information can be processed by dispatch module 160 to alert the driver); and
	the controller is configured to output the operation command generated, to the vehicle ([0019] dispatch module 160 which receives customer pickup requests and assigns a driver/ truck 102 to pick up or drop off deliveries; Acceptance or confirmation of the alerts can then be processed and new routing information can be processed by dispatch module 160 to alert the driver; [0029] The vehicle can then rerouted (314) or the route dynamically modified to accommodate the new customer pickup).

	Regarding claim 4, Serjeantson teaches wherein the controller is configured to further output information concerning time of operation of the vehicle, to the terminal of the user ([0021] Depending existing space and forecasts the system sends out alerts to customers (terminals) on their route, or within a defined radius of the route… discounts if they ship with an allotted period of time (time of operation). Time allotment is relative to driver’s current location and predicted future location; [0029] potential customers are notified directly by the system or for customers with scheduled pick or deliver where discounts may be offered).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.	
/J.W./Examiner, Art Unit 3666       

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666